Day, J.
i school cusboaía??direof orHgStSng-86 10ds' — On the 9th day of July, 1876, a special meeting •of the board of directors of the district township was held, ®ne meriiker of the board and the secretary of k°ar(l were not notified of this meeting, and were not present. The action of the board is shown by their record to be as'follows: “At a special meeting of the board, held July 9,1876, at the schoolhouse in sub-district No. 3, to consider the propriety of securing the different school-houses in Coffin’s Grove township against lightning, it was moved and adopted that the school-houses shall be rodded according to the plan proposed by the North American Lone Star Copper Lightning-Eod ■Company, and the president and secretary be authorized to draw the warrant to pay for the same, payable one year after date, without interest from date. ”
At the time this action was taken there were three rods on -the buildings, which were sold to the lightning-rod company. The order in question was issued for the balance of the purchase price.
At the first meeting of the electors of the district township, which was held after -this order was issued, action was taken which is shown by the record to be as follows: “March 12, 1877, district township of Coffin’s Grove convened at the school-house in Masonville and transacted the following business at that time: In the absence of D. Smith, president, H. P. Chapman was elected chairman. It was moved and •carried that the board of directors of the district township of -Coffin’s Grove be instructed not to levy a tax upon the town*352ship for the purpose of paying for rods upon the several school-houses in the township. On motion the following named persons were appointed a committee to investigate the law relative to the action of the board in erecting lightning-rods upon the school-houses in the township : * *' * * If they find the action illegal, to obtain an injunction for the-purpose, on the treasurer, tó restrain him from paying the same. ”
In Manning v. District Township of Van Buren, 28 Iowa, 332, it was held that the school directors , of a district township have no power to bind the district in a contract for the purchase of school apparatus, unless authorized thereto by a vpte of the electors. This decision was based mainly upon section 20, chapter 173, of the Acts of the Ninth General Assembly (section 1723 of the Code). This section provided that the board of directors shall make all coiUraets, purchases, payments and sales necessary to carry out a vote of the district.
It was held in the case above cited that there was no provision clothing the board of directors with power to make-contracts or purchases of school apparatus otherwise than as provided in this section.
Section 1729 of the Code provides that the board of directors “may use any unappropriated contingent fund in the-treasury to purchase records, dictionaries, maps, charts and apparatus for the use of the schools of their districts, but shall contract no debts for this purpose. ” It is clear that-this section does not apply to the purchase of lightning rods. The board of directors have no authority to make such purchase, unless for the purpose of carrying out a vote of the-district, as directed in section 1723 of the. Code.
Affirmed,,